Citation Nr: 1605220	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected right Achilles tendonitis on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to October 1998 and from December 2003 to April 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The Veteran's claim for a higher rating for his service-connected right Achilles tendonitis first came before the Board in January 2011.  At that time the Board denied the claim on a schedular basis and remanded the extraschedular portion of the claim for further development.  In February 2012, the Board denied entitlement to an extraschedular rating in excess of 20 percent for that disability.  The Veteran appealed the February 2012 Board determination to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion), vacating the Board's decision and remanding the case back to the Board for compliance with the Joint Motion.  The Board remanded the claim in February 2013 and September 2013.  

In a July 2014 Board decision, the issue of entitlement to a TDIU was remanded.  The claim of entitlement to a disability rating in excess of 20 percent for right Achilles tendonitis on an extraschedular basis was denied.  Once again, the Veteran appealed the denial to the Court, and in a May 2015 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand (JMPR).  The Board's decision was vacated as to the issue, and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded because "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability."  The remainder of the Board's decision, to include the remand directive pertaining to entitlement to a TDIU, was left intact.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The JMPR was premised on the conclusion that the Board's finding that an extraschedular rating for the Achilles tendonitis under 38 C.F.R. § 3.321(b)(1) (2015) was not warranted but its finding that remand was required for TDIU consideration for the same service-connected condition (and others) under 38 C.F.R. § 4.16(b) (2015) appeared contradictory and was therefore inadequately explained.  

Specifically, the Order called for the claim to be remanded because "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability."  The JMPR, citing Brambley v. Principi, 17 Vet. App. 20 (2003) suggested that the Board provide further explanation for this inconsistency.  The Board finds that the JMPR essentially implied that the extraschedular and TDIU issues rely on the same evidence.  

Given the facts of this case, development of the TDIU claim may impact the extraschedular claim for an increased rating and, as such, the issue of entitlement to a disability rating in excess of 20 percent for service-connected right Achilles tendonitis on an extraschedular basis is remanded to the AOJ.  Brambley, supra.  

Accordingly, the case is REMANDED for the following action:

Alongside its consideration of entitlement to TDIU, readjudicate the issue of entitlement to a disability rating in excess of 20 percent for service-connected right Achilles tendonitis on an extraschedular basis.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

